Citation Nr: 0033861	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a heart disorder, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The appellant 




INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.  The veteran served as a rifleman. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Fort Harrison, Montana, VA Regional Office (RO), which 
denied service connection for hypertension and acute atrial 
fibrillation, claimed as a heart disorder, as secondary to a 
service-connected PTSD.  An August 1998 rating decision had 
previously granted service connection for PTSD at a rate of 
50 percent from July 31, 1997.  

At a July 1999 hearing, the veteran referred to the etiology 
of his heart disorder and initially related it to service on 
a direct basis, through combat service.  Hearing transcript 
(T.), 3, 4.  He thereafter indicated that he did not tie his 
heart disorder to combat.  This matter is referred to the RO 
for any appropriate action.   

In August 2000, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  

In September 2000, the expert medical opinion was received 
and was referred to the veteran through his representative 
for review and the submission of any additional evidence or 
argument.  38 C.F.R. § 20.1304(c) (2000).  The veteran's 
representative presented no additional written argument.  


FINDINGS OF FACT

It has not been shown that the veteran has a heart disability 
that is causally related to service-connected PTSD.


CONCLUSIONS OF LAW

A heart disability is not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for any cardiovascular 
abnormalities.  

When the veteran was hospitalized at a VA facility in 
February 1975, examination of the chest and heart was normal.  
Blood pressure was 140/90.  There were no pertinent 
diagnoses.  

VA outpatient treatment records dated in August 1975 indicate 
that the veteran was to be checked for increased blood 
pressure.  Blood pressure was measured at 148/92.  On VA 
hospitalization in November 1978, calcification of the 
abdominal aorta was found.  Following VA hospitalization in 
March 1984, the pertinent diagnosis was essential 
hypertension.  In June 1984, blood pressure was 154/92.  The 
assessment was hypertension.  Subsequent treatment records 
show treatment for hypertension.  The veteran was also seen 
for anxiety and depression.  The pertinent diagnosis 
subsequent to VA hospitalization in October 1988 was 
controlled hypertension.  

VA electrocardiogram dated in July 1989 was abnormal for an 
inferior infarct, age undetermined.  Clinical records in that 
month note that the veteran's hypertension was controlled.   

The veteran was hospitalized at a VA facility in August 1989.  
It was noted that the veteran was in dire psychosocial 
straits at present, with severe stressors.  

VA outpatient treatment records dated in December 1990 show 
that the veteran complained of "vicious" nightmares.  The 
impression was hypertensive cardiovascular disease.  A chest 
X-ray dated in January 1995 revealed mild persistent cardiac 
enlargement, unchanged compared to March 1993; similar 
results were demonstrated in February 1996.  In January 1996, 
the veteran sought treatment when he began to have chest pain 
when he was reading.  The diagnostic impression was reflux 
with gas, chest pain episode, doubt cardiac.  

The veteran was hospitalized at a private facility in April 
1997 for observation and slowing of abnormal heart rhythm.  
Testing showed no good etiology for his atrial fibrillation.  
A history of 2 prior syncopal episodes with normal work-up 
was noted.  During hospitalization, the veteran's heart rate 
slowed to normal within 8 hours, although he was still in 
atrial fibrillation within 12 hours.  The discharge diagnoses 
were atrial fibrillation with rapid response; syncope 
secondary to atrial fibrillation; history of circulatory 
problems, ill-defined; and history of ulcer disease.  VA 
clinical records dated in December 1997 show that the veteran 
was on medication for hypertension and atrial 
flutter/fibrillation.  

A private psychological consultation report dated in January 
1998 shows Axis I diagnoses of "high risk for the development 
of a mood disorder, particularly depression; possible history 
of major depressive episodes in the past; probable PTSD 
(experienced in the years after returning from World War II 
and now in remission.)"  The Axis III diagnosis was recent 
history of cardiac problems (details are lacking).  Axis IV 
included inadequate finances; history of multiple divorces; 
history of bankruptcy and loss of the family ranch; and 
history of serving in combat during World War II.  A May 1998 
report also lists history of cardiac problems in Axis III.  

An August 1998 rating decision granted service connection for 
PTSD at a rate of fifty percent, effective from July 31, 
1997.  The veteran was notified of this action in a letter 
dated in August 1998.  The veteran did not appeal.  38 C.F.R. 
§ 20.200 (2000).  

A private medical statement dated in October 1998 from BTM, 
MD, indicates that he saw the veteran on one occasion in the 
spring of 1997.  The doctor noted that because the veteran 
was a VA patient, no further work-up was completed to 
investigate the etiology of his brief episode of atrial 
fibrillation.  The opinion was that no connection between the 
veteran's service-connected disability and the brief episode 
of atrial fibrillation was known.  The doctor opined that an 
evaluation at a VA cardiology clinic might help to determine 
any connection between the atrial fibrillation and service-
connected disability.  

A letter dated in November 1998 from RMZ, MD, at a private 
heart clinic, indicates that the veteran had a past history 
of hypertension and paroxysmal atrial fibrillation.  It was 
noted that the veteran also had PTSD, at a 50 percent rating.  
The cardiology doctor stated that the question was whether it 
was possible that the veteran's atrial fibrillation was 
related to his PTSD.  Following examination, the impression 
was paroxysmal atrial fibrillation in a patient with a past 
history of hypertension and PTSD.  In his discussion, the 
doctor stated that the most common causes of atrial 
fibrillation were sick sinus syndrome, atherosclerotic heart 
disease, valvular heart disease, particularly involving the 
mitral valve, and hypertension.  On a statistical basis, the 
doctor stated that the veteran's paroxysmal atrial 
fibrillation was on the basis of hypertension and/or sick 
sinus syndrome.  However, he also stated that he could not 
rule out a possible contribution of PTSD as the cause of the 
rhythm disturbance.  

In March 1999, RMZ, MD, indicated in another letter that he 
had reviewed the veteran's chart and his admissions to 
private hospitalization with atrial fibrillation and syncope.  
After discussion with the patient, an examination, and a 
review of the records, the doctor concluded that it was 
certainly possible that PTSD could be causally related to his 
difficulties with atrial fibrillation and hypertension.  

The veteran presented testimony at a personal hearing 
conducted by the undersigned in July 1999.  The veteran 
discussed his heart condition and PTSD.  The record was left 
open for 45 days for the veteran to provide a more definitive 
medical opinion.  No opinion has been received.  

As noted above, the veteran's claims file was referred to a 
VHA specialist, who provided an opinion in September 2000.  
Following a review of the veteran's entire claims folder, the 
specialist's opinion was that there was no evidence in 
medical literature to suggest that either atrial fibrillation 
or hypertension, whether episodic or continuous, is due to 
PTSD.  The VHA specialist also noted that he consulted with a 
psychiatrist, in addition to reviewing medical literature and 
the veteran's claims folder.  He found no evidence that there 
is documented medical or psychiatric literature of increased 
impairment of hypertension and/or atrial fibrillation, 
whether episodic or continuous, as a result of PTSD.   

Analysis - service connection

The Board initially finds that the veteran has been informed 
of the need to submit relevant evidence, concludes that all 
relevant data have been obtained for determining the merits 
of the veteran's claims, and finds that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.  38 U.S.C.A. §§ 5103(a) and 5107(a), as amended by 
the Veterans' Claims Assistance Act of 2000 (Nov. 10, 2000). 
Determinations regarding service connection are to be based 
on review of the entire evidence of record.  38 U.S.C.A. 
§ 5107(b), as amended by the Veterans' Claims Assistance Act 
of 2000 (Nov. 10, 2000); Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991); 38 C.F.R. § 3.303(a).

In this case, the veteran provided testimony at a personal 
hearing in which the type of evidence needed to support his 
claim was discussed.  He was then provided an opportunity to 
submit any other additional relevant evidence, should he so 
desire.  Prior to that, the veteran was furnished with the 
RO's December 1998 rating decision and a March 1999 statement 
of the case, in which he was notified of the evidence used to 
decide his claim and the evidence needed to support his 
claim.  Given this scenario, there is no further development 
necessary.  Id.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board otherwise recognizes that private records dated in 
1998 refer to the veteran receiving Supplemental Security 
Income benefits.  Although those records are not in the 
claims file, there is also no indication that they are 
relevant to the issue at hand.  Accordingly, a remand for 
those records is not warranted.  See Counts v. Brown, 6 Vet. 
App. 473 (1994) (When there is no showing of the relevance of 
outstanding records, there is no duty to assist).  Therefore, 
the Board will proceed to the merits of the case.    

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2000).  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448, 
449 (1995).

In this case, the veteran contends that his heart disorders 
are related to PTSD.  Service connection is in effect for 
PTSD, evaluated as 50 percent disabling, effective July 31, 
1997.   

To support the claim, the veteran underwent various 
examinations, and a private cardiologist in March 1999 opined 
that it was "certainly possible" that PTSD could be causally 
related to the difficulties with atrial fibrillation and 
hypertension. 

In adjudicating a claim for benefits, the Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

Initially, the Board notes that although the veteran is 
competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his testimony or opinions on medical 
diagnoses or causation competent.  Since the critical issue 
in this case involves medical diagnoses or causation, medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Therefore, the veteran's testimony or 
statements in this regard are of no probative value.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

The Board finds the September 2000 medical opinion of the VHA 
specialist to be of high probative value.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  The medical opinion was 
rendered by a professional who was able to conduct a 
longitudinal review of the veteran's medical records.  This 
VHA specialist had the most up-to-date and complete record to 
review.  Further, this specialist had specific questions 
pertinent to this case to address.  Thus, the opinion, which 
was fully informed given the expert's opportunity to review 
the entire claims file, was carved with these ultimate 
considerations in mind.  For these reasons, the Board finds 
the September 2000 medical opinion to have great weight.  See 
Owens, 7 Vet. App. at 433.  In sum, the VHA examiner did not 
find any relationship between any heart disability and PTSD.  

Comparatively speaking, the Board recognizes that there is 
evidence in favor of the veteran's claim.  That is, in the 
1998 and 1999 medical opinions of RMZ, MD, the doctor 
ultimately concluded that it was "certainly possible" that 
PTSD could be causally related to the difficulties with 
atrial fibrillation and hypertension.  However, the Board 
finds this opinion to have more limited probative value or 
lesser weight relative to the VHA opinion.  Unlike the 
September 2000 expert, there is no indication that RMZ, MD, 
had the benefit of review of the veteran's entire claims 
file.  This doctor does refer to having reviewed the hospital 
records when the veteran underwent treatment for atrial 
fibrillation.  Nevertheless, this factual basis is more 
limited and thus provides a less substantial basis for 
forming a medical opinion.  The weight of a medical opinion 
is diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Thus, the Board finds that the evidentiary 
weight and probative value of the medical opinion by RMZ, MD, 
is lower and is outweighed by the opinion of the 2000 VHA 
specialist.  Owens v. Brown, 7 Vet. App. 429 (1995).    

The Board otherwise notes that there is a medical statement 
from BTM, MD, dated in October 1998.  This doctor did not 
know of any connection between the veteran's service-
connected disability and the brief episode of atrial 
fibrillation in April 1997.  However, the Board finds this 
opinion to have low probative value since the doctor points 
out that no work-up was performed for determining an etiology 
of the atrial fibrillation.  In light of the questionable 
factual basis for rendering an opinion, the conclusions drawn 
by BTM, MD, bear no significant weight pertinent to this 
claim.  Id.   

Additionally, the Board notes that there were Axis III 
findings relative to cardiac problems in private 
psychological consultation reports dated in 1998.  Axis III 
is for reporting current general medical conditions that are 
potentially relevant to the understanding or management of 
the individual's mental disorder.  A diagnosis under Axis III 
does not affirmatively mean that such diagnosis has a 
relationship to the primary psychiatric diagnosis under Axis 
I.  There is only a possibility.  See DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 39-40.  38 C.F.R. § 4.130 (2000).  In 
the aforementioned 1998 psychological reports, there is no 
affirmative finding that the veteran's cardiac disorder is 
related to his service-connected PTSD entered in Axis I.  
Rather, as discussed above, the most probative opinion by a 
medical professional on this matter has stated that there is 
no relationship between the veteran's cardiac disorder and 
his PTSD.  In sum, the Board does not place high probative 
value on the 1998 consultation reports. 

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the reasons described above, the Board finds that the opinion 
with the greatest probative value is that of the VHA expert 
in September 2000.  Other submitted evidence is of lower or 
no probative value as to this issue for the reasons mentioned 
above.  In essence, the evidence that is against the 
veteran's claim for service connection for a heart disability 
outweighs that which supports his claim.  In such situations, 
when the preponderance of the evidence is against the claim, 
the claim must be denied.  


ORDER

Entitlement to service connection for a heart disorder, as 
secondary to service-connected post-traumatic stress 
disorder, is denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals


